DETAILED ACTION

Status of Claims
Amendment filed October 26, 2021 is acknowledged.   
Claims 1-20 are pending. 
Claims 18-20 have been withdrawn from consideration.
Claims 1-17 are examined below.
Claims 1-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 62/865325, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Regarding claim 1, the claim includes the phrase, “the redistribution circuit structure and the first semiconductor device are electrically connected to the second semiconductor device through the conductive vias of the connection device.”  This is not shown or discussed in any part of the disclosure.  The submitted specification includes “a redistribution circuit structure disposed on a top surface of the stacking structure and conductive terminal disposed on the redistribution circuit structure to electrically connected [sic] to the stacking structure through the redistribution structure,” (page 1, lines 5-8). This phrase does not include any specifics regarding to what device or devices the redistribution circuit structure is connected, nor how the redistribution structure is connected.  The specification later includes that the redistribution structure is disposed on a first die to provide electrical communication between the first die and the second die (page 3, lines 1-2) but first, this is in relation to an embodiment not claimed, and second, this still provides no mention as to how the redistribution layer is connected.  

Claim 2 depends on claim 1, and thus inherits all the rejections therein.

Claim 3 depends on claim 2, and thus inherits all the rejections therein.

Claim 4 depends on claim 2, and thus inherits all the rejections therein.

Claim 5 depends on claim 2, and thus inherits all the rejections therein.

Claim 6 depends on claim 2, and thus inherits all the rejections therein.

Claim 7 depends on claim 1, and thus inherits all the rejections therein.

Claim 8 depends on claim 7, and thus inherits all the rejections therein.

Claim 9 depends on claim 7, and thus inherits all the rejections therein.

Claim 10 depends on claim 7, and thus inherits all the rejections therein.

Claim 11 depends on claim 7, and thus inherits all the rejections therein.


Regarding claim 12, nowhere in the disclosure is there any discussion or mention of a “bridge portion” to which the claim refers.

Claim 13 depends on claim 12, and thus inherits all the rejections therein.

Claim 14 depends on claim 12, and thus inherits all the rejections therein.

Claim 15 depends on claim 12, and thus inherits all the rejections therein.

Claim 16 depends on claim 12, and thus inherits all the rejections therein.

Claim 17 depends on claim 12, and thus inherits all the rejections therein.

Accordingly, claims 1-17 are not entitled to the benefit of the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 8, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 134t, 135t, 137b.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference characters "130d" and "130d1" have both been used to designate a device portion; and
reference characters "130p" and "130p1" have both been used to designate a periphery portion. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 2 is objected to because of the following informalities:  the term “integral” is an adjective when used to describe a structural relationship but here is used as a noun.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the connection device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 7 previously claimed “a plurality of connection devices” but claim 10 now claims “the connection device” without specifying one particular connection device that would necessitate the definitive article. For the purposes of examination, “the connection device” in claim 10 will be interpreted as “one connection device.”

Claim 11 recites the limitation "the connection device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 7 previously claimed “a plurality of connection devices” but claim 11 now claims “the connection device” without specifying one particular connection device that would necessitate the definitive article. For the purposes of examination, “the connection device” in claim 11 will be interpreted as “one connection device.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. No. 2016/0351472; hereinafter “Park”).

Regarding claim 1, Park teaches a semiconductor structure, comprising:
a first semiconductor device and a second semiconductor device (see annotated Figure 9 below), wherein the first semiconductor device is bonded on the second semiconductor device;
a connection device, bonded on the second semiconductor device and arranged aside of the first semiconductor device (Figure 9 annotated below), wherein the connection device comprises a first substrate (120; as illustrated in Figure 8) and conductive vias (30) penetrating 
a redistribution circuit structure (210), located over the second semiconductor device (Figure 9 annotated below), 
wherein the first semiconductor device and the connection device are located between the redistribution circuit structure and the second semiconductor device (Figure 9 annotated below),
wherein the redistribution circuit structure (210) and the first semiconductor device are electrically connected to the second semiconductor device through the conductive vias of the connection device (Figure 9 annotated below; paragraph 3).

    PNG
    media_image1.png
    513
    743
    media_image1.png
    Greyscale


Regarding claim 2, Park teaches the connection device and the first semiconductor device are an integral, and the connection device is joined to the first semiconductor device (Figure 9).

Regarding claim 4, Park teaches an insulating encapsulation (220) laterally encapsulating the first semiconductor device and the connection device, wherein the insulating encapsulation is located between the second semiconductor device and the redistribution circuit structure (220 exists between the second semiconductor device and the redistribution structure, as shown in annotated Figure 9 below), and 
wherein the first semiconductor device is separated from the insulating encapsulation by the connection device (see below), and the conductive vias (30) are separated from the insulating encapsulation by the first substrate (see below).

    PNG
    media_image2.png
    513
    743
    media_image2.png
    Greyscale


Regarding claim 5, Park teaches the connection device further comprises (see Figure 8):
a first interconnect structure (Figure 8: 136), located on a first surface of the first substrate and electrically connected to the conductive vias, 
wherein the conductive vias (30) penetrate through the first substrate (120 as explicitly shown in Figure 8, and thus included implicitly in Figure 9) by extending from the first surface toward a second surface of the first substrate, and the first surface is opposite to the second surface, wherein a first end surface of each of the conductive vias is substantially coplanar to the first surface of the first substrate (Figure 8), and a second end surface of each of the conductive vias is protruded out of the second surface (Figure 8), and
the first semiconductor device comprises:
a second substrate; 
a second interconnect structure (142, which is part of 140), located on the second substrate and electrically connected to the first interconnect structure (paragraphs 80-81); and
connecting vias (144), located on and electrically connected to the second interconnect structure, wherein the first interconnect structure (136) is electrically connected to the redistribution circuit structure (210; Figure 9) through the second interconnect structure (142) and the connecting vias (144; Figure 8 shows the close-up interconnection structure, which is inverted in Figure 9),
wherein the connection device is electrically connected to the first semiconductor device through the first interconnect structure (136) and the second interconnect structure (142; Figure 8), and is electrically connected to the redistribution circuit structure (210) through the first semiconductor device (Figure 9: 154 is over the first semiconductor device).

Regarding claim 6, Park the connection device further comprises:
a first interconnect structure (Figure 6: 130), located on the first substrate,
wherein the conductive vias penetrate (30) through the first substrate (120) and the first interconnect structure (130) by extending from first interconnect structure toward the first substrate, wherein a first end surface of each of the conductive vias is substantially coplanar to a surface of the first interconnect structure away from the first substrate (Figure 6), and a second end surface of each of the conductive vias is protruded out of a surface of the first substrate away from the first interconnect structure (portion of 30 embedded in pad 70), wherein the connection device is electrically connected to the redistribution circuit structure through the conductive vias (Figure 6 applied as a portion of Figure 9, inverted), and
the first semiconductor device comprises:
a second substrate (120), having semiconductor devices formed therein (132);
a second interconnect structure (142), located on the second substrate and electrically connected to the semiconductor devices and the first interconnect structure (paragraphs 80 and 81); and
connecting vias (144), located on and electrically connected to the second interconnect structure (Figure 6), wherein the first interconnect structure (130) is electrically connected to the redistribution circuit structure (210) through the second interconnect structure (142) and the connecting vias (144),
wherein the connection device is electrically connected to the first semiconductor device through the redistribution circuit structure (210; via 154).

Regarding claim 7, Park teaches the connection device comprises a plurality of connection devices (Figure 9 shows two “connection device” below) distant from the first semiconductor device. 

    PNG
    media_image3.png
    513
    743
    media_image3.png
    Greyscale


Regarding claim 12, Park teaches a semiconductor structure, comprising:
a first integrated circuit component comprising:
a device portion (Figure 9: annotated below); and
at least one bridge portion having a plurality of through silicon vias (30), wherein the device portion is aside of the at least one bridge portion (Figure 9: annotated below);

a redistribution circuit structure (210), located on and connected to the first integrated circuit component, wherein the redistribution circuit structure is electrically connected to the second integrated circuit component through the first integrated circuit component (Figure 9); and
conductive terminals (214), located on and connecting to the redistribution circuit structure, wherein the redistribution circuit structure is located between the first integrated circuit component and the conductive terminals (Figure 9).

    PNG
    media_image4.png
    513
    743
    media_image4.png
    Greyscale

Or

    PNG
    media_image5.png
    513
    743
    media_image5.png
    Greyscale


Regarding claim 15, Park teaches the at least one bridge portion is joined to the device portion (Figure 9).

    PNG
    media_image4.png
    513
    743
    media_image4.png
    Greyscale


Regarding claim 16, Park teaches the at least one bridge portion is separated from the device portion (Figure 9, annotated below).

    PNG
    media_image5.png
    513
    743
    media_image5.png
    Greyscale

Regarding claim 17, Park teaches a circuit substrate, located over the redistribution circuit structure and being electrically connected to the redistribution circuit structure through the conductive terminals (paragraph 98; Official Notice is taken that the device 200 of Figure 9 is mounted to another substrate of some kind, such as a motherboard, through terminals 214),
wherein the circuit substrate is electrically connected to the first integrated circuit (Figure 9, annotated below: Device Portion) component through the redistribution circuit structure (210) and is electrically connected to the second integrated circuit component (Second integrated circuit component) through the redistribution circuit structure (210) and the first integrated circuit component (Bridge Portion).

    PNG
    media_image5.png
    513
    743
    media_image5.png
    Greyscale


Claims 1, 7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US Pub. No. 2019/0006187; hereinafter “Yu”).

Regarding claim 1, Yu (Figure 10) teaches a semiconductor structure, comprising:
a first semiconductor device (140 or 104) and a second semiconductor device (110), wherein the first semiconductor device is bonded on the second semiconductor device;
a connection device, bonded on the second semiconductor device and arranged aside of the first semiconductor device (Figure 10 annotated below), wherein the connection device comprises a first substrate (portion of 140 or 104; as illustrated in any one of the annotated Figure 10 below) and conductive vias (132 as referenced in Figure 1 but shown in Figure 10 or 
a redistribution circuit structure (see Figure 10 below), located over the second semiconductor device (see Figure 10 below), 
wherein the first semiconductor device and the connection device are located between the redistribution circuit structure and the second semiconductor device (Figure 10 annotated below),
wherein the redistribution circuit structure (RDL as shown below) and the first semiconductor device are electrically connected to the second semiconductor device through the conductive vias of the connection device (Figure 10 annotated below).

    PNG
    media_image6.png
    557
    664
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    559
    664
    media_image7.png
    Greyscale

or

    PNG
    media_image8.png
    563
    664
    media_image8.png
    Greyscale

or

    PNG
    media_image9.png
    562
    664
    media_image9.png
    Greyscale

or

    PNG
    media_image10.png
    562
    664
    media_image10.png
    Greyscale
 or

    PNG
    media_image11.png
    562
    664
    media_image11.png
    Greyscale
 or

    PNG
    media_image12.png
    562
    664
    media_image12.png
    Greyscale


Regarding claim 7, Yu teaches the connection device comprises a plurality of connection devices (Figure 10 shows two “connection device” below) distant from the first semiconductor device. 

    PNG
    media_image13.png
    562
    664
    media_image13.png
    Greyscale

or 

    PNG
    media_image14.png
    574
    668
    media_image14.png
    Greyscale


Regarding claim 9, Yu teaches an insulating encapsulation (101) laterally encapsulating the first semiconductor device and the plurality of connection devices, wherein the insulating encapsulation is located between the second semiconductor device and the redistribution circuit structure (encapsulation 101 exists between 110 and RDL, as shown below), and 
wherein the first semiconductor device is separated from the plurality of connection devices by the insulating encapsulation (see below), and the conductive vias (106) are separated from the insulating encapsulation by the first substrate (see below).

    PNG
    media_image15.png
    663
    668
    media_image15.png
    Greyscale


Regarding claim 10, Yu teaches the connection device further comprises:
a first interconnect structure (Figure 10, see below), located on a first surface of the first substrate and electrically connected to the conductive vias (see below), wherein the conductive vias penetrate through the first substrate by extending from the first surface toward a second surface of the first substrate, and the first surface is opposite to the second surface, wherein a 
a plurality of first connecting vias (Figure 10 below; official notice is taken that additional vias may extend from the same first interconnect structure as extended in the z direction, into the page), located on and electrically connected to the first interconnect structure, wherein the connection device is electrically connected to the redistribution circuit structure (Figure 10: RDL below) through the first interconnect structure (see below) and the plurality of first connecting vias (see below), and
the first semiconductor device comprises: 
a second substrate, having semiconductor devices (paragraph 25) formed therein;
a second interconnect structure (see below), located on the second substrate and electrically connected to the semiconductor devices (paragraphs 25 and 30); and
a plurality of second connecting vias (Figure 10 below; official notice is taken that additional vias may extend from the same first interconnect structure as extended in the z direction, into the page), located on and electrically connected to the second interconnect structure, wherein the first semiconductor device is electrically connected to the redistribution circuit structure through the second interconnect structure and the plurality of second connecting vias (paragraphs 25 and 30 and Figure 10 below), and
wherein the connection device is electrically connected to the first semiconductor device through the redistribution circuit structure (Figure 10 below).

    PNG
    media_image16.png
    487
    815
    media_image16.png
    Greyscale



Regarding claim 11, Yu teaches the connection device further comprises:
a first interconnect structure, located on the first substrate (Figure 10, annotated below),
wherein the conductive vias penetrate through the first substrate and the first interconnect structure by extending from first interconnect structure toward the first substrate (Figure 10, annotated below), wherein a first end surface of each of the conductive vias is substantially coplanar to a surface of the first interconnect structure (Figure 10, as shown below, one via may touch first interconnect structure) away from the first substrate, and a second end surface of each of the conductive vias is protruded out of a surface of the first substrate away from the first interconnect structure (Figure 10, as shown below), wherein the connection device is electrically connected to the redistribution circuit structure through the conductive vias (Figure 10), and
the first semiconductor device comprises: 

a second interconnect structure (see below), located on the second substrate and electrically connected to the semiconductor devices (paragraphs 25 and 30); and
connecting vias (Figure 10 below; official notice is taken that additional vias may extend from the same first interconnect structure as extended in the z direction, into the page), located on and electrically connected to the second interconnect structure, wherein the first interconnect structure is electrically connected to the redistribution circuit structure through the second interconnect structure and the connecting vias (Official Notice is taken that the exact layout of the RDL and the connections therein are merely a design choice),
wherein the connection device is electrically connected to the first semiconductor device through the redistribution circuit structure (Figure 10 as shown below).


    PNG
    media_image17.png
    487
    815
    media_image17.png
    Greyscale


Regarding claim 12, Yu teaches a semiconductor structure, comprising:
a first integrated circuit component comprising:
a device portion (Figure 10: annotated below); and
at least one bridge portion having a plurality of through silicon vias (132 referenced in Figure 1 but as shown in Figure 10), wherein the device portion is aside of the at least one bridge portion (Figure 10: annotated below);
a second integrated circuit component, bonded to the first integrated circuit component, wherein the device portion is electrically connected to the second integrated circuit component through the at least one bridge portion (Figure 10);
a redistribution circuit structure (Figure 10 below), located on and connected to the first integrated circuit component, wherein the redistribution circuit structure is electrically connected to the second integrated circuit component through the first integrated circuit component (Figure 10); and
conductive terminals (109), located on and connecting to the redistribution circuit structure, wherein the redistribution circuit structure is located between the first integrated circuit component and the conductive terminals (Figure 10).

    PNG
    media_image18.png
    559
    664
    media_image18.png
    Greyscale

Or



    PNG
    media_image19.png
    559
    664
    media_image19.png
    Greyscale


Regarding claim 13, Yu teaches a sidewall of the first integrated circuit component, a sidewall of the second integrated circuit component and a sidewall of the redistribution circuit structure are substantially aligned to each other (see Figure 10 annotated below).

    PNG
    media_image18.png
    559
    664
    media_image18.png
    Greyscale


Regarding claim 14, Yu teaches an insulating encapsulation (101) laterally encapsulating the first integrated circuit component,
wherein a sidewall of the insulating encapsulation, a sidewall of the second integrated circuit component and a sidewall of the redistribution circuit structure are substantially aligned to each other (see Figure 10 annotated below).

    PNG
    media_image19.png
    559
    664
    media_image19.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 2 and 7, respectively.

Regarding claim 3, Park teaches a shape of the connection device is a closed, continuous frame shape laterally surrounding the first semiconductor device (paragraph 29 explicitly states “the cross-sectional view(s) of device structures illustrated herein provide support for a plurality of device structures that extend along two different directions as would be illustrated in a plan view, and/or in three different directions as would be illustrated in a perspective view.”  Figures 8 and 9 show TSV structures (30) on peripheral edges of substrate 120 (shown only as 100 in Figure 9).  It would have been obvious to one of ordinary skill in the art to extend the TSV structures (30) perpendicularly (i.e. “in two different directions in a plan view”) to entirely surround the chip 100.).   

Regarding claim 8, Park teaches the plurality of connection devices are arranged into a pattern laterally surrounding the perimeter of the first semiconductor device (paragraph 29 explicitly states “the cross-sectional view(s) of device structures illustrated herein provide support for a plurality of device structures that extend along two different directions as would be illustrated in a plan view, and/or in three different directions as would be illustrated in a perspective view.”  Figures 8 and 9 show TSV structures (30) on peripheral edges of substrate 120 (shown only as 100 in Figure 9).  It would have been obvious to one of ordinary skill in the .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang et al. (US Pub. No. 2021/0111140);
Cheah et al. (US Pub. No. 2020/0168528);
Jeong et al. (US 9,793,165);
Kwon et al. (US 8,399,987);
Jeng et al. (US 10,535,632);
Lu et al. (US 11,257,763); and
Law et al. (US 8,552,563).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        


/PHAT X CAO/Primary Examiner, Art Unit 2817